Case 2:19-cv-00240-AKK Document 20-1 Filed 09/15/20 Page 1 of 5            FILED
                                                                  2020 Sep-15 PM 06:37
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                         EXHIBIT A
    TO PARTIES’ JOINT CASE MANAGEMENT PLAN
      Case 2:19-cv-00240-AKK Document 20-1 Filed 09/15/20 Page 2 of 5




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

UNITED STATES OF        )
AMERICA, and the        )
JEFFERSON COUNTY BOARD  )
OF HEALTH,              )
                        )
      Plaintiffs,       )                   Case No. 2:19-cv-00240-AKK
v.                      )
                        )
DRUMMOND COMPANY, INC., )
d/b/a ABC COKE,         )
                        )
      Defendant.        )


 [Settling Parties’ Proposed] CASE MANAGEMENT PLAN AND ORDER

     This Court recently ordered that the parties confer and submit a case

management plan by September 15, 2020. Dkt. 17. The Court further instructed

that all discovery be completed by November 30 and the Intervenors brief in

opposition to the consent decree is due December 7, 2020. Dkt. 17. Replies to

that brief are due December 15, 2020. Dkt. 17. This Plan governs further

proceedings in this action unless modified for good cause shown. It is hereby

ORDERED as follows:

  1. EXTENSIONS FOR THE DEADLINES SET FOR DISCOVERY

     CUTOFF AND DISPOSITIVE MOTIONS WILL NOT BE GRANTED
        Case 2:19-cv-00240-AKK Document 20-1 Filed 09/15/20 Page 3 of 5




       ABSENT SHOWNG OF EXTRAORDINARY CIRCUMSTANCES.1

    2. Answer to Complaint: Defendant shall answer the complaint in

       intervention within 20 days of the entry of this case management plan.

    3. Defendant’s Dispositive Motion: Defendant shall bring any motion to

       dismiss or, in the alternative, for summary judgment on Plaintiff Gasp’s

       complaint, within 60 days of the Court entering this order.

    4. Discovery: All discovery is stayed pending resolution of Defendant’s

       motion to dismiss or for summary judgment. After this Court’s resolution of

       such a motion, the stay will be lifted and a discovery period of 90 days will

       commence. The parties are directed to Appendix IV, which outlines the

       court’s procedures for resolving discovery disputes.

    5. Electronically Stored Information: To the extent it exists, relevant, non-

       privileged electronically stored information (ESI) that is reasonably

       accessible will be produced by the parties in either PDF or hardcopy format,

       to enable the parties to exchange discoverable information without undue

       burden or costs. A requesting party may obtain relevant, non-privileged,

       electronic information in a format other than PDF or hardcopy only upon

       agreement by the parties or a showing of substantial need to the court for



1
 In the event extraordinary cause is shown, only one extension will be granted. All subsequent
motions will be denied.
    Case 2:19-cv-00240-AKK Document 20-1 Filed 09/15/20 Page 4 of 5




   such information in that format.

6. Protective Order: The parties agree to the entry of a protective order

   covering confidential business information (“CBI”), personal identifying

   information (“PII”), and other types of sensitive information that may be

   produced in discovery.

7. Clawback Order: The parties agree to the entry of an order regarding

   claims of privilege or of protection with respect to the inadvertent

   production of any privileged material that will allow the producing party to

   claw back such inadvertently produced document and will further require

   that such party produce a privilege log as to any such document.

8. Limitations on Interrogatories: Maximum of 20 interrogatories (including

   discrete subparts) by each party to any other party. Responses are due 30

   days after service.

9. Limitations on Requests for Production: Maximum of 30 requests for

   production (including discrete subparts) to any other party. Responses are

   due 30 days after service.

10. Limitations on Requests for Admission: Maximum of 30 requests for

   admission by each party to any other party. Responses are due 30 days after

   service.

11. Limitations on Depositions: Maximum of 3 fact witness depositions by any
    Case 2:19-cv-00240-AKK Document 20-1 Filed 09/15/20 Page 5 of 5




   party. Each deposition is limited to a maximum of 8 hours, with 1 hour

   reserved for questioning by the attorney representing the witness, unless

   extended by agreement of the parties or order of the court.

12. Remote Deposition Procedures: The parties agree to the entry of an order

   for remote deposition of witnesses to reflect the challenges attendant the

   taking of depositions during Covid-19.

13. Reports from retained experts under Fed. R. Civ. P. 26(a)(2): As this

   matter is not proceeding to any evidentiary hearing or trial, there shall be no

   expert disclosures or discovery in this matter.

DONE this             day of                , 2020.




                                        ABDUL K. KALLON
                                    UNITED STATES DISTRICT JUDGE
